DETAILED ACTION
The current office action replaces the previously sent Non-Final rejection dated 05/23/2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim recites, “first GAN that receives text for creating an emotion expression video” …… “second GAN that receives an emotional expression image and a frame of comparison video…. However, it’s not clear to examiner the relationship between the first GAN and second GAN. Second GAN receives the two inputs which are not output from the first GAN. It’s not clear whether the two GANs are independent from each other or one depends upon other. Also, output from the GAN is {0,1}, so even though examiner assumes the output from first GAN is input to the second GAN, the second GAN does not receive the {0,1} as input. Applicant is suggested to clarify if the created image of the first GAN is input to second GAN? whether the emotion expression image is different from emotion expression video generated in first GAN? Because according to Figs. the First GAN does not generate any emotion expression video.  Claims 2-6 are rejected as being directly or indirectly dependent upon claim 1 and claim 1 is rejected. Claims 7-12 are rejected for the same rationale the claims 1-6 are rejected.

Allowable Subject Matter
Claims 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts, Hwang et al. (US 2020/0372694) discloses in Fig. 4, the GAN based system (400) in which the first GAN 430 and second GAN 440 is disclosed. Paragraph [0043], an edge image 410 may be input into a GAN-based system 400 to finally generate a color image 420. The GAN-based system 400 may include a first GAN 430 and a second GAN 440. Also, the first GAN 430 may include a first generator 450 and a first discriminator 460, and the second GAN 440 may include a second generator 470 and a second discriminator 480. [0044] First, the first generator 450 of the first GAN 430 may generate a Y component image 451 as an intermediate image from the edge image 410. The Y component image 451 may correspond to an image including only data corresponding to a Y component corresponding to a value obtained by scaling the brightness of light to a range of 0 to 255 in the YUV color space. [0047] The second generator 470 of the second GAN 440 may generate U, V component images 471 from the Y component images 451. The U component and the V component may express color, and particularly, the U component may correspond to a value obtained by subtracting a brightness component from a blue color and the V component may correspond to a value obtained by subtracting a brightness component from a red color. [0048] The second discriminator 480 of the second GAN 440 may be trained to discriminate the U, V component images 471 generated by the second generator 470 as fake and discriminate U, V component sample images 472 generated through conversion of the sample image 490 representing the color image to a YUV format as real. The U, V component sample images 472 may be generated by converting the sample image 490 representing the color image based on Equation 2 below. However, the conversion method is not limited to Equation 2 below and various conversion methods may be used. But the closest prior art does not explicitly disclose the structure as claimed, specifically, the second generative adversarial networks that receive an emotion expression image and a frame of comparison video, and create a frame of emotion expression video from the emotion expression image and the frame of comparison video. Furthermore, the closest prior art does not disclose by a classifier, receiving the text and classifying an emotion class according to an emotional element included in the input text; and by a second generative adversarial network, receiving the image created by the first generative adversarial networks and the emotion class classified by the classifier, and creating a frame of emotion expression video from the input image and the emotion class, render the claims allowable over prior arts.

The closest prior art, Li et al. (US 2021/0158503) discloses generating synthetic defect images for new feature combination in which Fig. 6 discloses first GAN and second GAN and [0051] A Stage-II generator 645 receives the text conditioning variable from the conditioning augmentation module 640, and spatially replicates the text conditioning variable to form a tensor with a desired dimensionality. The Stage-II generator 645 also receives the temporary synthetic image 630, and down samples the temporary synthetic image 630 to match the dimensionality of the tensor. [0052] The features of the text conditioning variable and the temporary synthetic image 630 are concatenated along the channel dimension, and provided into several residual blocks that learn multi-modal representations across the image and text features. The Stage-II generator 645 up samples the output of the residual blocks to generate the synthetic image 655. In some embodiments, the synthetic image 655 has a greater resolution than that of the temporary synthetic image 630. The synthetic image 655 tends to include greater detail and/or mitigate defects in the temporary synthetic image 630, But the closest prior art does not explicitly disclose the structure as claimed, specifically, the second generative adversarial networks that receive an emotion expression image and a frame of comparison video, and create a frame of emotion expression video from the emotion expression image and the frame of comparison video. Furthermore, the closest prior art does not disclose by a classifier, receiving the text and classifying an emotion class according to an emotional element included in the input text; and by a second generative adversarial network, receiving the image created by the first generative adversarial networks and the emotion class classified by the classifier, and creating a frame of emotion expression video from the input image and the emotion class, render the claims allowable over prior arts.

The closest prior art, Lee et al. (US 2021/0097372) discloses co informatic generative adversarial networks for efficient data co-clustering in which Fig. 2B discloses first GAN and second GAN in which 0027] FIG. 2B illustrates an embodiment of an autoencoder CI-GAN model 200B for efficient data co-clustering, in accordance with the presently disclosed embodiments. In particular embodiments, the autoencoder CI-GAN model 200B may be provided for determining a lower bound by which to define an objective function corresponding to a mutual information (e.g., I) between row data and column data of a data matrix and co-clustered associations. Particularly, the autoencoder CI-GAN model 200B may maximize the mutual information (e.g., 1) between the original data row data and column data and the CI-GAN-generated co-clustered associations for improved model optimization. But the closest prior art does not explicitly disclose the structure as claimed, specifically, the second generative adversarial networks that receive an emotion expression image and a frame of comparison video, and create a frame of emotion expression video from the emotion expression image and the frame of comparison video. Furthermore, the closest prior art does not disclose by a classifier, receiving the text and classifying an emotion class according to an emotional element included in the input text; and by a second generative adversarial network, receiving the image created by the first generative adversarial networks and the emotion class classified by the classifier, and creating a frame of emotion expression video from the input image and the emotion class, render the claims allowable over prior arts.

The closest prior art, Kapil et al. (US 2019/0392580) discloses deep learning method in which Fig. 8, the generator network, 28 and discriminator network, 25 is disclosed. But the closest prior art does not explicitly disclose the structure as claimed, specifically, the second generative adversarial networks that receive an emotion expression image and a frame of comparison video, and create a frame of emotion expression video from the emotion expression image and the frame of comparison video. Furthermore, the closest prior art does not disclose by a classifier, receiving the text and classifying an emotion class according to an emotional element included in the input text; and by a second generative adversarial network, receiving the image created by the first generative adversarial networks and the emotion class classified by the classifier, and creating a frame of emotion expression video from the input image and the emotion class, render the claims allowable over prior arts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/               Primary Examiner, Art Unit 2631                                                                                                                                                                                         	05/25/2022